IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT NASHVILLE
                          Assigned on Briefs November 22, 2005

                STATE OF TENNESSEE v. CHARLES BALDWIN

                   Appeal from the Criminal Court for Davidson County
                  No. 2003-A-148 & 2003-A-344 Cheryl Blackburn, Judge



                  No. M2005-00546-CCA-R3-CD - Filed December 16, 2005


The appellant, Charles Baldwin, pled guilty to two counts of theft over $10,000. The trial court
sentenced the appellant as a Range II offender to concurrent sentences of eight years on each count.
The trial court ordered nine months in incarceration followed by community corrections. After
violating the conditions of community corrections, the trial court increased the appellant’s sentence
from eight years on each conviction to ten years on each conviction. The trial court ordered the
appellant to serve thirty days of the increased sentence in incarceration before being placed back on
community corrections. After the appellant violated the conditions of community corrections for a
second time, the trial court simply reinstated the appellant to community corrections. Subsequently,
a third violation warrant was issued against the appellant. The trial court determined that the
appellant violated, for the third time, the conditions of community corrections and re-sentenced the
appellant to ten years on each conviction to be served consecutively in the Department of Correction.
The appellant filed a timely notice of appeal challenging the trial court’s decision to increase his
sentence and order incarceration. For the following reasons, we affirm the judgment of the trial
court.

      Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Trial Court is Affirmed

JERRY L. SMITH , J., delivered the opinion of the court, in which DAVID H. WELLES, and DAVID G.
HAYES, JJ., joined.

Ryan C. Caldwell, Nashville, Tennessee, for the appellant, Charles Baldwin.

Paul G. Summers, Attorney General and Reporter; Jennifer L. Bledsoe, Assistant Attorney General;
Victor S. Johnson, District Attorney General; and Rob McQuire and Angie Dalton, Assistant District
Attorneys General, for the appellee, State of Tennessee.
                                               OPINION

        On January 28, 2003, the Davidson County Grand Jury indicted the appellant on one count
of theft of property less than $500 and one count of theft over $10,000 but less than $60,000. On
February 21, 2003, the Davidson County Grand Jury returned a multi-count indictment against the
appellant, charging him with three counts of theft of property less than $500, one count of theft of
property over $10,000 but less than $60,000, and one count of felon in possession of a firearm.

        Subsequently, the appellant pled guilty to two counts of theft of property over $10,000, but
less than $60,000. As a result of the guilty pleas, the trial court sentenced the appellant as a Range
II multiple offender to two concurrent sentences of eight years. The trial court ordered the appellant
to serve nine months in incarceration and the balance of the sentence on community corrections. The
remaining charges were dismissed.

        On September 19, 2003, a warrant was issued against the appellant for violating the
conditions of his community corrections sentence. According to the warrant, the appellant failed to
report to his case officer and received a citation for driving on a suspended license while on
community corrections. The appellant conceded the violation and the trial court sustained the
violation on November 12, 2003. As a result, the trial court increased the appellant’s original
sentences to ten years. The trial court also ordered the appellant to spend thirty days in incarceration
prior to his release back to community corrections.

        Subsequently, on January 30, 2004, a second warrant was issued against the appellant for
again violating the conditions of his community corrections sentence. According to the second
warrant, the appellant failed to report to his case officer and was arrested in Slidell, Louisiana, for
simple burglary, illegal carrying of a weapon, possession of a firearm, felon in possession of a
firearm, resisting an officer, injuring public records, five counts of illegal possession of stolen things,
eleven counts of vehicular burglary, eleven counts of theft of property, two counts of fraudulent use
of a credit card, ten counts of vandalism, and driving on a suspended license. The appellant again
conceded the violation and the trial court sustained the violation. As a result, the trial court
reinstated the appellant’s community corrections sentence for a period of ten years.

        On December 3, 2004, a third warrant was issued against the appellant, again alleging a
violation of his community corrections sentence. The warrant alleged that the appellant failed to
report to his case officer, tested positive for cocaine, and was arrested in Davidson County for seven
counts of burglary of a motor vehicle, evading arrest, possession of burglary tools, and possession
of drugs without a prescription. The trial court held a hearing on the warrant.

        At the hearing, Jamie Eubanks, the appellant’s fiancee, testified that she and the appellant
lived together prior to his incarceration. She described the appellant as a person with “major” mood
swings who also has a problem with drugs and alcohol. Ms. Eubanks informed the court that the
appellant’s father is currently incarcerated and his mother was recently released from confinement.
The appellant lived intermittently with his aunt as a child. Ms. Eubanks claimed that the appellant


                                                   -2-
was not a violent person and that she trusted the appellant to live with her and her children if he was
released.

        The appellant testified that he was twenty-five years old and had been using drugs since he
was a teenager. The appellant informed the court that he began using prescription drugs at age ten.
The appellant claimed that he had not undergone any drug treatment because he has no insurance.
The appellant stated that he completed the sixth grade and went out on his own at the age of thirteen.
The appellant also informed the court that his mother has been arrested ninety-six times and his
father has been arrested fifty-six times. The appellant testified that he worked in the past for Pepsi
and Wilson Sporting Goods.

        According to the appellant, his aunt and siblings live nearby. The appellant stated that he
grew up in an environment that was both mentally and physically abusive. The appellant testified
that he recognized his past actions as wrong and expressed hope that his behavior would improve
with proper drug abuse treatment. The appellant claimed that his various thefts were motivated by
his drug addiction.

        On cross-examination, the appellant admitted that he violated his community corrections
sentence in November of 2003. He agreed to the violation and knew that as a result his sentence was
increased from eight to ten years. The appellant admitted that in 2003, he knew that his sentence
could be increased. The appellant informed the court that this was his third violation and that he was
currently on probation in another county. Further, the appellant testified that he was on probation
in another county and was arrested in November of 2004 for eight car burglaries.

        At the conclusion of the hearing, the trial court sustained the violation and re-sentenced the
appellant as a Range II multiple offender to ten years on each count to be served consecutively in the
Department of Correction. The appellant filed a timely notice of appeal. On appeal, the appellant
argues that the trial court’s abused its discretion in re-sentencing him to two consecutive ten-year
sentences in incarceration.

                                                Analysis

        On appeal, the appellant argues that the trial court improperly imposed consecutive sentences
upon revoking his probation. Specifically, the appellant contends that the length of the sentence was
not “justly deserved in relation to the seriousness of the offense” and that the trial court failed to take
into consideration numerous mitigating factors that applied to the appellant. The State counters that
the record supports the judgment of the trial court.

       “When reviewing sentencing issues . . . , the appellate court shall conduct a de novo review
on the record of such issues. Such review shall be conducted with a presumption that the
determinations made by the court from which the appeal is taken are correct.” Tenn. Code Ann. §
40-35-401(d). “However, the presumption of correctness which accompanies the trial court’s action
is conditioned upon the affirmative showing in the record that the trial court considered the


                                                   -3-
sentencing principles and all relevant facts and circumstances.” State v. Ashby, 823 S.W.2d 166,
169 (Tenn. 1991). In conducting our review, we must consider the defendant’s potential for
rehabilitation, the trial and sentencing hearing evidence, the pre-sentence report, the sentencing
principles, sentencing alternative arguments, the nature and character of the offense, the enhancing
and mitigating factors, and the defendant’s statements. Tenn. Code Ann. §§ 40-35-103(5), -210(b);
Ashby, 823 S.W.2d at 169. We are to also recognize that the defendant bears “the burden of
demonstrating that the sentence is improper.” Ashby, 823 S.W.2d at 169.

        The Community Corrections Act of 1985 was designed to provide an alternative means of
punishment for “selected, nonviolent felony offenders in front-end community-based alternatives
to incarceration.” Tenn. Code Ann. § 40-36-103. The community corrections sentence provides a
desired degree of flexibility that may be both beneficial to the defendant and serve legitimate societal
aims. State v. Griffith, 787 S.W.2d 340, 342 (Tenn. 1990). Even in cases where the defendant meets
the minimum requirements, however, the defendant is not necessarily entitled to a community
corrections sentence as a matter of law or right. State v. Taylor, 744 S.W.2d 919 (Tenn. Crim. App.
1987).

       Once a defendant violates the terms of his community corrections program, the trial court
may revoke the sentence and impose a new one:

       The court shall also possess the power to revoke the sentence imposed at any time
       due to the conduct of the defendant or the termination or modification of the program
       to which the defendant has been sentenced, and the court may resentence the
       defendant to any appropriate sentencing alternative, including incarceration, for any
       period of time up to the maximum sentence provided for the offense committed, less
       any time actually served in the community-based alternative to incarceration.

Tenn. Code Ann. § 40-36-106(e)(4). In other words, the trial court may conduct a sentencing
hearing, and may impose a greater sentence than the original sentence. Griffith, 787 S.W.2d at 342;
State v. Cooper, 977 S.W.2d 130, 132 (Tenn. Crim. App. 1998). To that end, consecutive sentences
may be ordered if the trial court determines by a preponderance of the evidence that:

       (1) The defendant is a professional criminal who has knowingly devoted such
       defendant’s life to criminal acts as a major source of livelihood;
       (2) The defendant is an offender whose record of criminal activity is extensive;
       (3) The defendant is a dangerous mentally abnormal person . . . ;
       (4) The defendant is a dangerous offender whose behavior indicates little or no regard
       for human life, and no hesitation about committing a crime in which the risk to
       human life is high;
       (5) The defendant is convicted of two (2) or more statutory offenses involving sexual
       abuse of a minor . . . ;
       (6) The defendant is sentenced for an offense committed while on probation; or
       (7) The defendant is sentenced for criminal contempt.


                                                  -4-
Tenn. Code Ann. § 40-35-115(b).

        In State v. Harkins, 811 S.W.2d 79 (Tenn.1991), our supreme court ruled that a community
corrections sentence is so similar to a probationary sentence as to require the application of the same
standard of review. Our general law provides that a trial court may revoke a sentence of probation
upon finding by a preponderance of the evidence that the defendant has violated the conditions of
his release. Tenn. Code Ann. § 40-35-311(e); Stamps v. State, 614 S.W.2d 71, 73 (Tenn. Crim. App.
1980). On appeal, a revocation will be upheld absent an abuse of discretion. In order to establish
that the trial court has abused its discretion, the defendant must show that there is no substantial
evidence to support the determination that he violated his probation. Harkins, 811 S.W.2d at 82
(citing State v. Grear, 568 S.W.2d 285, 286 (Tenn. 1978)); State v. Delp, 614 S.W.2d 395, 398
(Tenn. Crim. App. 1980). Relief can be granted only when “‘the trial court’s logic and reasoning
were improper when viewed in the light of the factual circumstances and the legal principles
involved.’” State v. Shaffer, 45 S.W.3d 553, 555 (Tenn. 2001) (quoting State v. Moore, 6 S.W.3d
235, 242 (Tenn. 1999)). It is incumbent upon the trial judge to exercise a conscientious and
intelligent judgment. See State v. Gregory, 946 S.W.2d 829, 832 (Tenn. Crim. App. 1997).

     In the case herein, the trial court heard the testimony at the revocation hearing and
commented:

       Since he is at the top of the range if Range II on two C felonies, really the only issue,
       two issues I have, are these sentences to be concurrent with each other, consecutive,
       and/or is there any alternative sentence available to him.

               I mean, you may say he is on his way to becoming a career criminal. You
       know, somebody at his age who has 13 prior felony convictions, I mean, he doesn’t
       get out of custody any sooner than he gets right back in, all for about the same thing.
       Auto burglary, aggravated burglary, theft, theft, prior convictions. He has been in
       this court before. Sixteen prior misdemeanor convictions. The report says that he
       has had one year and one month of legitimate employment throughout his entire life.

               To suggest to this Court that he hasn’t had an opportunity to attend any
       treatment is ludicrous. Not only was he at CCA for nine months, but if he is on
       Community Corrections, that is part of it, and he knows it. I know it, and he tested
       positive for cocaine in the past.

               First of all, let’s deal with the alternative sentence. He is not a good
       candidate for that. He has been on Community Corrections in Wilson County,
       Montgomery County, Dickson County, Davidson County. He has been a dismal
       failure at it, and he is not going to have that opportunity again because he just is not
       capable of following any rules outside confinement.




                                                 -5-
                Now consecutive or concurrent, the issues that I have to look at have to do
       with whether he is a - - I have to find one of the particular factors, and I’ve lost my
       list here. Hang on just a second. Here we go.

               In order to - - and it is 40-35-115, in order for sentences to run consecutively,
       I must find evidence or preponderance of the evidence of the following, and there are
       seven listed.

               I won’t go through them all because there are two that qualify the defendant;
       one is that he is a professional criminal who has knowingly devoted himself to
       criminal acts as a major source of livelihood. That is crystal clear from this report.
       A year of legitimate employment, and he had done nothing but steal from other
       people.

                He is an offender whose record of criminal activity is extensive. There is
       absolutely no question that somebody at his age who has 13 prior felony convictions,
       as well as 16 misdemeanor convictions, is an offender with criminal activity which
       is extensive, and that doesn’t even cover any juvenile record that I don’t have in front
       of me, so that being said, I don’t believe I have to find the Wilkerson factors, but in
       case it is necessary, for the record, I believe a 20-year sentence reasonably relates to
       the severity and is absolutely necessary to protect the public from further conduct by
       this defendant. He will absolutely not obey the rules of society.

        The record does not preponderate against the judgment of the trial court. The evidence
presented at the hearing established that, in addition to the present offenses, the twenty-five-year-old
appellant had convictions for criminal impersonation, six convictions for driving on a suspended
license, five convictions for theft of property, nine convictions for auto burglary, two convictions
for credit card fraud, aggravated assault, drug possession, aggravated burglary, and use of stolen
plates. Further, the appellant admitted that he violated the conditions of his community corrections
sentence. The appellant argues that the trial court failed to consider as mitigators his youth and the
fact that the crimes did not threaten or cause serious bodily injury. The trial court specifically
commented on the appellant’s youth and outstanding number of criminal convictions in making its
sentencing determination. The trial court also determined that, due to the extensive criminal activity
of the appellant, consecutive sentences were necessary to “protect the public from further conduct
by this defendant” because the appellant could not “obey the rules of society.” The appellant had
numerous chances to fulfill his sentence on community corrections and chose instead to continue to
lead a life of crime. We determine that the trial court properly ordered the appellant to serve two
consecutive ten-year sentences and did not abuse its discretion.




                                                  -6-
                                    Conclusion

For the foregoing reasons, the judgment of the trial court is affirmed.

                                      ___________________________________
                                      JERRY L. SMITH, JUDGE




                                         -7-